Mr. Justice Thomas delivered the opinion of the court: The claimant files its claim for $1,100.00 for coroner’s and juror’s fees for inquests upon bodies of patients and inmates of the Dixon State Hospital at Dixon, Illinois, from May 28,1924 to March 16,1929. There is no statutory provision which obligates the State to reimburse counties where charitable institutions are located for such fees. Without a statutory provision this court has no power to allow a claim of this kind. The claim is denied and the case dismissed.